FILED
                             NOT FOR PUBLICATION                            MAR 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LUZHONG XU,                                      No. 09-73077

               Petitioner,                       Agency No. A099-438-934

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Luzhong Xu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010), and we

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on several omissions from Xu’s affidavit regarding the harm he suffered, and

inconsistencies between Xu’s testimony and documentary evidence regarding the

injuries he sustained. See id. at 1048; Zamanov v. Holder, 649 F.3d 969, 973-74

(9th Cir. 2011) (adverse credibility finding supported by substantial evidence when

added details told a different, more compelling story of persecution). Xu’s

explanations for the inconsistencies do not compel a contrary conclusion. See

Zamanov, 649 F.3d at 974. In the absence of credible testimony, Xu’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Finally, Xu’s CAT claim fails because it is based on the same testimony the

agency found not credible and the record does not otherwise compel the conclusion

that it is more likely than not he will be tortured if returned to China. See id. at

1156-57.

      PETITION FOR REVIEW DENIED.


                                            2                                     09-73077